DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-31 are cancelled. A complete action on the merits of pending claims 1-15, and 32-44 appears herein.

Response to Arguments
Applicant's arguments filed 05/02/2022 regarding a failure to teach an electrosurgical handpiece for non-invasive aesthetic treatments have been fully considered but they are not persuasive.
Applicant argues that Panescu fails to teach an electrosurgical handpiece for non-invasive treatments. Examiner respectfully disagrees, and contends that the phrase “for non-invasive aesthetic treatments” is an intended use recitation. Panescu is capable of being used for noninvasive aesthetic treatments depending on the operating parameters (frequency, magnitude, etc.) set by a user/controller, and therefore reads on the claimed “electrosurgical handpiece for non-invasive treatments”
Applicant further argues that Hua fails to teach an electrosurgical handpiece for non-invasive treatments. Examiner respectfully disagrees, and contends that the phrase “for non-invasive aesthetic treatments” is an intended use recitation. Hua is capable of being used for noninvasive aesthetic treatments depending on the operating parameters (frequency, magnitude, etc.) set by a user/controller, and therefore reads on the claimed “electrosurgical handpiece for non-invasive treatments”
Applicant further argues that Sixto fails to cure the deficiencies of Hua, Panescu, and Swanson650 in claim 8. Applicant argues that Sixto teaches an insulative coating intended to prevent energy dissipation through the coated surface of an electrode, instead of teaching a dielectric coating intended to form a capacitive coupling configuration. Examiner respectfully contends that merriam-webster.com defines the term “dielectric” as “a nonconductor of direct electric current.” In light of this definition, a teaching of an insulative coating would read on a “dielectric coating.” Additionally, claim 8 does not require or mention any teaching of a capacitive coupling electrode configuration. The only requirement for meeting the limitations of claim 8 is the second layer of claim 1 comprising a dielectric coating defining the second patient contact surface. Any surface on the exterior of the second layer, including an insulative/dielectric portion, could be considered a patient contact surface. Therefore, Sixto does not teach away from the limitations in claim 8.
Applicant argues that any combination of Goble and Swanson702 fails to teach an electrosurgical handpiece for non-invasive treatments. Examiner respectfully disagrees, and contends that the phrase “for non-invasive aesthetic treatments” is an intended use recitation. Both Goble and Swanson702 are capable of being used for noninvasive aesthetic treatments depending on the operating parameters (frequency, magnitude, etc.) set by a user/controller, and therefore read on the claimed “electrosurgical handpiece for non-invasive treatments”
Applicant appears to further argue that the Examiner’s assertion, in the non-final rejection dated 05/02/2022, that “the surface of Swanson702’s temperature sensors contacting tissue would be a first patient-contact surface” is a recognition that a person of ordinary skill in the art would not have placed a temperature sensor externally to Goble’s electrodes 2, 3, or 40. Examiner respectfully disagrees. Swanson teaches placing temperature sensors in multiple positions with respect to electrodes, including on, abutting the edges of, or in between electrode elements. (Col. 8, Line 65 – Col. 9, line 1) Th 
Applicant’s arguments with respect to claims 1, 32, and 37, regarding a failure to teach “an energizable electrode comprising an inner first layer coated by a second layer that defines the second patient contact surface” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 05/02/2022, with respect to the rejection(s) of claim 32 under U.S.C. 103, regarding a failure to teach “a temperature sensor and an associated first patient contact surface” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swanson702 (US 6,123,702) in view of Swanson650 (US 5,991,650).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high thermal resistance material” in claim 43 is a relative term which renders the claim indefinite. The term “high thermal resistance material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any material with thermal resistance properties is considered to read on the term “high thermal resistance material.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 12, 14, 15, 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (hereinafter “Hua”) (US 2015/0025526 A1), in view of Panescu (5,735,846), in view of Swanson et al. (hereinafter “Swanson650”) (US 5,991,650).
Regarding claim 1, Hua teaches an electrosurgical handpiece for non-invasive aesthetic treatments, (Fig. 1) the handpiece comprising
a temperature sensor; (Fig. 13, Char. 33: temperature sensor) 
an energizable electrode (Fig. 13, Char. 17: electrode) defining a second patient-contact surface; (Fig. 13: The outer surface of electrode (17)) and 
an insulator to inhibit thermal conduction. (Fig. 13, Char. 78: nonmetallic heat insulation layer; Page 7, Par. [0083]: The nonmetallic heat insulation layer (78) may be a tubular heat insulation layer inserted into the through hole (81))
Hua does not explicitly teach
a housing for the temperature sensor, wherein the housing defines a first patient-contact surface, an inner surface positioned opposite the first patient-contact surface, and an outer wall extending transversely relative to the first patient-contact surface; wherein the temperature sensor is thermally coupled with the inner surface of the housing; the second patient contact surface is positioned outward of the first patient contact surface, wherein the energizable electrode comprises an inner first layer and a second layer coating the inner first layer and defining the second patient contact surface; the insulator is positioned between the energizable electrode and the housing for the temperature sensor to inhibit thermal conduction between the energizable electrode and the housing for the temperature sensor.
Panescu, in a similar field of endeavor, teaches a housing (Fig. 120: conducting cap) for a temperature sensor, (Fig. 13, Char. 112’: thermistor) wherein the housing defines a first patient-contact surface, (Fig. 13: the exterior surface of distal end (124)) an inner surface positioned opposite the first patient-contact surface, (Fig. 13: interior surface of distal end (124)) and an outer wall extending transversely relative to the first patient-contact surface; (Fig. 13: the longitudinal wall of conducting cap (120) oriented perpendicularly to distal end (124)) wherein the temperature sensor is thermally coupled with the inner surface of the housing; (Fig. 13: Thermistor (112’) is housed within potting compound (116) and conducting cap (120), and would be affected by temperature changes in potting compound (116) and conducting cap (120)) an energizable electrode defining a second patient-contact surface positioned outward of the first patient contact surface. (Fig. 13, Char. 16: electrode)
Panescu further teaches that the potting compound within the conducting cap electrically insulates the thermistor from the ablation electrode. (Col. 15, Lines 35-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hua to incorporate the teachings of Panescu, and include the conducting cap (120) and potting compound (116) of Panescu, such that temperature sensor (33) of Hua is disposed within the conducting cap (120) and potting compound (116). Doing so would allow for temperature sensor (33) to be electrically insulated and protected from the electrode (17) of Hua, as suggested in Panescu. (Col. 15, Lines 35-37)
In this combination, the conducting cap (120), potting compound (116), and temperature sensor (33) are housed within the nonmetallic heat insulation layer (78). Nonmetallic heat insulation layer (78) would inhibit thermal conduction between the electrode (17) of Hua and conducting cap (120).
The combination of Hua/Panescu, as applied to claim 1 above, is silent regarding the energizable electrode comprises an inner first layer and a second layer coating the inner first layer and defining the second patient contact surface.
Swanson650, in a similar field of endeavor, teaches an energizable electrode (Fig. 3, Chars. 24 and 46) comprising an inner first layer (Fig. 3, Char. 24: electrode) and a second layer coating the inner first layer and defining a second patient contact surface. (Fig. 3, Char. 46: cellulose coating; Abstract: the coating is electrically conductive)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu, as applied to claim 1 above, to incorporate the teachings of Swanson650, and configured the electrode (17) of Hua to comprise the second layer regenerated glucose coating of Swanson650. Doing so would provide better control for lesion generating processes due to the hottest tissue temperature being closer to the ablation temperature, as discussed in Swanson650. (Col. 4, Lines 4-11)
Regarding claim 2, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches a shaft extending proximally from the energizable electrode (Hua: Fig. 13, Char. 31: elastic tip tube) and defining an internal bore extending longitudinally of the shaft, (Hua: Fig. 13, Char. 36: second eccentric chamber.) wherein the insulator extends from a distal end positioned adjacent the first patient-contact surface and the second patient-contact surface. (Hua: Fig. 13: Nonmetallic heat insulation layer (78) extends from a distal position adjacent the outer surface of electrode (17), and distal end of temperature sensor (33); Temperature sensor (33) would be housed within conducting cap (120) based on the rejection to claim 1 above.)
Hua further teaches that the through hole (81) and second eccentric chamber (36) communicatively coupled. (Page 7, Par. [0082])
The combination of Hua/Panescu/Swanson650, as applied to claim 1 above, does not explicitly teach that the insulator extends to a proximal end positioned within the internal bore.
Panescu further teaches a thermally insulating sleeve (Fig. 13, Char. 136: sleeve) disposed around a housing for a temperature sensor, (Fig. 13, Char. 120 and 116) and extending from a distal end positioned adjacent a distal end of the housing for the temperature sensor (Fig. 13: The distal end of sleeve (136) is adjacent to distal end (124) of conducting cap (120)) to a proximal end positioned within an internal bore. (Fig. 13: Sleeve (136) extends proximally through catheter body (22))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, to further include the teachings of Panescu, and configure the nonmetallic heat insulation layer (78) to extend proximally through elastic tip tube (31). Doing so would protect any components within through hole (81) of Hua, including at least the wire attached to temperature sensor (33), from possible damage due to changes in temperature during the ablation procedure.
Regarding claim 4, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches an electrical conductor extending proximally within the handpiece from the temperature sensor. (Hua: Fig. 13: The wire extending from the temperature sensor (33) to a location proximal within the catheter of Fig. 1)
Regarding claim 5, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches the first patient-contact surface and the second patient-contact surface are co-centrically aligned with each other. (Panescu: Fig. 13: the exterior surface of distal end (124) and electrode (16) are co-centrically aligned with each other – it is implicit that this feature be present in the Hua/Panescu/Swanson combination based on the rejection to claim 1 above.)
Regarding claim 6, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches the temperature sensor comprises one or more of a thermocouple, a resistance-temperature detector, a thermistor, and a diode. (Hua: Pages 4-5, Par. [0059]: Temperature sensor (33) may be a thermocouple, a thermistor, or other device)
Regarding claim 12, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches the first patient-contact surface has a larger surface area than a surface area of the temperature sensor that is coupled to the housing. (Panescu: Fig. 13: The exterior surface of conducting cap (120) has a larger surface area than a surface area of thermistor (112) – it is implicit that this feature be present in the Hua/Panescu/Swanson combination based on the rejection to claim 1 above.)
Regarding claim 14, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches a communication component (Hua: Fig. 13: the wire attached to temperature sensor (33) and located within through hole (81)) and a temperature monitoring device. (Hua: Pages 4-5, Par. [0059])
		The combination of Hua/Panescu/Swanson650, as applied to claim 1 above, is silent regarding the communication component being configured to configured to receive a temperature measured by the temperature sensor, communicate the received temperature to a control system.
		Panescu further teaches a communication component (Fig. 13, Char. 114: lead wires) configured to receive a temperature measured by the temperature sensor (Fig. 13, Char. 112: thermistor) and to communicate the received temperature to a control system. (Col. 15, Lines 59-64)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650, to further include the teachings of Panescu, and configure the wire attached to temperature sensor (33) of Hua, to receive a temperature measured by the temperature sensor (33) of Hua and to communicate the received temperature to a control system. Doing so would provide a reliable and efficient means to monitoring and controlling the temperature of the electrode and target tissue.
Regarding claim 15, the combination of Hua/Panescu/Swanson650, as applied to claim 14 above, teaches the energizable electrode is configured to output a radio frequency (RF) waveform received from an electrosurgical generator. (Hua: Page 2, Par. [0032])
Regarding claim 41, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches the second patient contact surface comprises a continuous solid surface. (Hua: Fig. 13: At least a portion of electrode (17) is a continuous solid surface; The cellulose coating covering said portion of electrode (17) of Hua would also comprise a continuous solid surface.)
Regarding claims 43 and 44, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, teaches the first layer of the energizable electrode comprises a conductive material (In order to deliver electrosurgical energy to tissue, the electrode (17) of Hua would be made of an electrically conductive material; Furthermore, electrode (17) “coats” the inner surface of the cellulose coating of Swanson650 in the Hua/Panescu/Swanson650 combination) and the second layer comprises both a high thermal resistance material, (Swanson650: Col. 4, Line 6: The regenerated cellulose coating a poor thermal conductor – it is implicit that this feature be present in the Hua/Panescu/Swanson650 combination based on the rejection to claim 1 above.) and an electrically conductive material. (Swanson650: Abstract: the coating is preferably electrically conductive – it is implicit that this feature be present in the Hua/Panescu/Swanson650 combination based on the rejection to claim 1 above.)
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 2015/0025526 A1), in view of Panescu (5,735,846), in view of Swanson650 (US 5,991,650), as applied to claim 2 above, and further in view of Bencini (US 2003/0233037 A1).
Regarding claim 3, the combination of Hua/Panescu/Swanson650, as applied to claim 2 above, does not explicitly teach the internal bore defines a first thread and the insulator defines a second thread, wherein the first and second threads are complementary and matingly engageable with each other.
		Bencini, in a similar field of endeavor, teaches a medical probe comprising a thermistor; (Fig. 2A-B, Char. 213: thermistor) a shaft (Fig. 2A-B, Char. 205: sleeve) defining an internal bore, (Fig. 2A-B: the lumen within sleeve (205) wherein the internal bore defines a first thread; (Fig. 2A-B, Char. 230: internal threads) and a control wire (Fig. 2A-B, Char. 201: control wire) defining a second thread; (Fig. 2A-B, Char. 232: external threads) wherein the first and second threads are complementary and matingly engageable with each other to facilitate the movement of thermistor into/out of the shaft. (Page 3, Par. [0034])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650, as applied to claim 2 above, to incorporate the teachings of Bencini, and configure the second eccentric chamber and nonmetallic insulation layer of Hua to include matingly engageable threads, and to configure the nonmetallic insulation layer of Hua to be operatively coupled to the temperature sensor of Hua and conducting cap of Panescu such that applying rotational mechanical forces to nonmetallic insulation layer facilitate conducting cap (120) and the temperature sensor to extend/retract from electrode (17). Doing so would allow for better positioning of the temperature sensor with respect to a target tissue.
Claims 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 2015/0025526 A1), in view of Panescu (5,735,846), in view of Swanson650 (US 5,991,650), as applied to claim 1 above, and further in view of in view of Sixto JR. et al. (hereinafter “Sixto”) (US 2003/0130653 A1).
Regarding claim 7, combination of Hua/Panescu/Swanson650, as applied to claim 1 above, is silent regarding the housing for the temperature sensor comprising a material having a thermal conductivity equal to or greater than about 200 W/mK.
Sixto, in a similar field of endeavor, teaches forming at least part of an electrosurgical device using a synthetic polycrystalline diamond with a thermal conductivity greater than 1000 W/mK. (Page 5, Par. [0057])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, desired material properties etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing for the temperature sensor in the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, to incorporate the teachings of Sixto and have the housing for the temperature sensor of Panescu at least partially comprise the synthetic polycrystalline diamond of Sixto since this material offers the benefits of cost-effectiveness, manufacturing feasibility, desired material properties, etc, as stated above.
Regarding claim 8, the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, is silent regarding the second layer comprising a dielectric coating defining the second patient contact surface.
Sixto, in a similar field of endeavor, teaches using an insulative coating to minimize exposure of a conductive member to an environment, and only a working portion of an electrode is exposed to the environment. (Page 4, Par. [0053])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, and configure at least the portion of the second layer coating covering the electrode (17) of Hua not intended to contact a target tissue, to comprise the dielectric coating of Sixto on at least a portion of the electrode of Panescu, wherein the dielectric coating defines the second patient contact surface. Doing so would allow for the portions of the electrode (17) of Hua, in the Hua/Panescu/Swanson combination to be protected from accidentally coming into contact with tissue outside of the targeted ablation zone, by having the dielectric coating contact said tissue instead.
Regarding claim 9, the combination of the combination of Hua/Panescu/Swanson650/Sixto, as applied to claim 8 above, does not explicitly teach the dielectric material has a dielectric constant of between about 4 to about 12 at an operating frequency of the energizable electrode.
Sixto further teaches the use of a synthetic polycrystalline diamond as an insulative coating, wherein the polycrystalline diamond has a dielectric constant of about 5.7. (Page 5, Par. [0057])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. material properties, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650/Sixto, as applied to claim 8 above, to further incorporate the teachings of Sixto and have the dielectric coating be the synthetic polycrystalline diamond of Sixto, since these materials offer the benefits of the suitable material properties, manufacturing feasibility, etc, as stated above.
Regarding claim 11, the combination of Hua/Panescu/Swanson650/Sixto, as applied to claim 8 above, teaches the dielectric material coating has a substantially even thickness of about 0.004 to about 0.020 inches. (Sixto: Page 4, Par. [0053]: The thickness of the insulative coating covering a non-working portion of an electrode can range from 0.0005 inches to 0.030 inches – it is implicit that this feature be present in the Hua/Panescu/Swanson650/Sixto combination based on the rejection to claim 8 above.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 2015/0025526 A1), in view of Panescu (5,735,846), in view of Swanson650 (US 5,991,650), as applied to claim 1 above, and further in view of Mulholland (US 2009/0024192 A1).
Regarding claim 10, combination of Hua/Panescu/Swanson, as applied to claim 1 above, is silent regarding the operating frequency of the energizable electrode being between about 3-30 MHz.
Mulholland teaches a device that uses radio-frequency energy to tighten skin and ablate adipose tissue, (Page 3, Par. [0063]-[0064]) wherein the device emits radio-frequency energy at a frequency of 0.2-100MHz. (Page 5, Par. [0113]-[0014]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, to incorporate the teachings of Mulholland, and configure the electrode to operate at a frequency of 0.2-100MHz. Doing so would allow for the device to be used to treat tissue by tightening skin, and destroying fat tissue, as discussed in Mulhollan. (Page 5, Par. [0113] and Page 6, Par. [0117])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 2015/0025526 A1), in view of Panescu (5,735,846), in view of Swanson650 (US 5,991,650), as applied to claim 1 above, and further in view of Stern (US 6,413,255 B1).
Regarding claim 13, combination of Hua/Panescu/Swanson650, as applied to claim 1 above, is silent regarding the energizeable electrode being capacitively coupled.
Stern, in a similar field of endeavor, teaches using a dielectric coating on a conductive electrode such that the electrode is capacitively coupled to the target tissue; and wherein the electrode can be either a monopolar or bipolar electrode. (Col. 10, Lines 18-23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hua/Panescu/Swanson650, as applied to claim 1 above, to incorporate the teachings of Stern, and configure the electrode (17) of Hua to include a dielectric coating such that the electrode is capacitively coupled with a target tissue. Doing so would allow for improved ability to uniformly treat tissue, and minimizes risk of accidental burns due to partial tissue contact, as discussed in Stern. (Col. 7, Lines 37-47)
Claims 32, 33, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (hereinafter “Swanson702”) (US 6,123,702) in view of Swanson650 (US 5,991,650).
Regarding claim 32, Swanson702 teaches an electrosurgical system, comprising: 
an electrosurgical generator configured to output a radio-frequency (RF) waveform; (Fig. 2, Char. 103: console) and 
a non-invasive electrosurgical handpiece (Fig. 2, Char. 208: probe; Probe (208) is capable of being used in non-invasive procedures) comprising: 
a temperature sensor (Col. 8, Line 65- Col. 9, Line 1: “A plurality of temperature sensors (not shown in FIG. 2) may be located on, under, abutting the edges of, or in between, the electrode elements in any of the exemplary devices disclosed herein”) and an associated first patient-contact surface; (The surface of the temperature sensors configured to contact tissue) and 
an energizable electrode (Fig. 2, Char. 224: electrodes) defining a second patient-contact surface (Fig. 2: the surface of electrodes (224) configured to contact tissue) positioned outward of the first patient-contact surface (Col. 9, Line 65 – Col. 9, Line 1: temperature sensors can be located on or in between electrode elements) and configured to output the RF waveform received from the electrosurgical generator. (Col. 8, lines 34-37) 
Swanson702, as applied to claim 32 above, is silent regarding the energizable electrode comprising an inner first layer and a second layer coating the first layer and defining the second patient contact surface.
Swanson650, in a similar field of endeavor, teaches an energizable electrode (Fig. 3, Chars. 24 and 46) comprising an inner first layer (Fig. 3, Char. 24: electrode) and a second layer coating the inner first layer and defining a second patient contact surface. (Fig. 3, Char. 46: cellulose coating; Abstract: the coating is electrically conductive)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Swanson702, as applied to claim 32 above, to incorporate the teachings of Swanson650, and configured the electrodes 224 of Swanson702 to comprise the inner first layer and a second layer configuration of Swanson650. Doing so would be a simple substitution of one electrode structure for another, and the second layer comprising regenerated cellulose coating would provide better control for lesion generating processes due to the hottest tissue temperature being closer to the ablation temperature, as discussed in Swanson650. (Col. 4, Lines 4-11)
Regarding claim 33, the combination of Swanson702/Swanson650, as applied to claim 32 above, teaches the electrosurgical generator (Swanson702: Fig. 2, Char. 103: console) further comprises: a control system (Swanson702: Fig. 3, Char. 315: controller) configured to receive a temperature measurement from the temperature sensor, compare the received temperature to a threshold temperature, and to modify the output waveform in response to the comparison. (Swanson702: Col. 12, Lines 35-51: Controller (315) receives a sensed temperature, compares the sensed temperature to a set temperature, and modifies the amplitude of the RF signal accordingly – it is implicit that this feature be present in the Swanson702/Swanson650 combination based on the rejection to claim 32 above.)
Regarding claim 42, the combination of Swanson702/Swanson650, as applied to claim 32 above, teaches the second patient contact surface comprises a continuous solid surface. (Swanson650: Fig. 3: Cellulose (46) comprises a continuous solid surface – it is implicit that this feature be present in the Swanson702/Swanson650 combination based on the rejection to claim 32 above.)
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson702 (US 6,123,702) in view of Swanson650 (US 5,991,650), as applied to claim 32 above, and further in view of Goble et al. (hereinafter “Goble”) (US 2008/0009849 A1).
Regarding claim 34, the combination of Swanson702/Swanson650, as applied to claim 32 above, teaches the electrosurgical generator (Fig. 2, Char. 103: console) further comprises: 
a control system (Swanson702: Fig. 3, Char. 315: controller) configured to control one or more of a frequency, amplitude, or pulse-width responsive to a temperature received from the temperature sensor. (Swanson702: Col. 12, Lines 35-51: A controller (315) controls the amplitude of an RF signal in response to a received temperature from temperature sensors)
The combination of Swanson702/Swanson650, as applied to claim 32 above, is silent regarding a generator configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output.
Goble, in a similar field of endeavor, teaches a generator configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output. (Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Swanson702/Swanson650, as applied to claim 32 above, to incorporate the teachings of Goble, and configure the console (103) of Swanson702 to operate in both a first cutting RF waveform, and a second coagulating RF waveform. Doing so would allow for greater control over energy delivery, and would provide more treatment options.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson702 (US 6,123,702), in view of Swanson650 (US 5,991,650), in view of Goble (US 2008/0009849 A1), as applied to claim 34 above, and further in view of STONE et al. (hereinafter “Stone”) (US 2015/0196351 A1).
Regarding claim 35, the combination of Swanson702/Swanson650/Goble, as applied to claim 34 above, teaches a first power source configured to generate the first current waveform; (Goble: Page 2, Par. [0011]: the cutting RF waveform from the first RF source is delivered between a first pair of the three or more electrodes – it is implicit that this feature be present in the Swanson702/Swanson650/Goble combination based on the rejection to claim 34 above.) a second power source configured to generate the second current waveform; (Goble: Page 2, Par. [0011]: the coagulating RF waveform from the second RF source is delivered between a second pair of the three or more electrodes – it is implicit that this feature be present in the Swanson702/Swanson650/Goble combination based on the rejection to claim 34 above.) and wherein the first and second waveforms are blended together to define a blended waveform and that the blended waveform is output to an electrosurgical handpiece. (Goble: Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform – it is implicit that this feature be present in the Swanson702/Swanson650/Goble combination based on the rejection to claim 34 above.)
The combination of Swanson702/Swanson650/Goble, as applied to claim 34 above, is silent regarding a radio-frequency amplifier being used to blend the first and second current waveforms to define the blended waveform and to output the blended waveform to the electrosurgical handpiece.
Stone, in a similar field of endeavor, teaches an amplifier configured to blend the first and second current waveforms to define the blended waveform and to output the blended waveform to the electrosurgical handpiece. (Fig. 1; Page 10, Par. [0193]: Preamplifier (10) provides a small voltage gain in amplitude; Par. [0198]: Preamplifier (10) serves as an electronic platform to mix and blend waveform signals; The blended waveform would be output to the appropriate electrodes via amplifier array (12))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Swanson702/Swanson650/Goble, as applied to claim 34 above, to incorporate the teachings of Stone, and use the preamplifier (10) of Stone to blend the first and second current waveforms to define a blended waveform and to output the blended waveform to the electrosurgical handpiece. Doing so would be a simple substitution of one waveform blending component for another for the predictable result of creating a blended electrosurgical waveform.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson702 (US 6,123,702) in view of Swanson650 (US 5,991,650), as applied to claim 32 above, and further in view of Panescu et al. (hereinafter “Panescu”) (5,735,846).
Regarding claim 36, the combination of Swanson702/Swanson650, as applied to claim 32 above, is silent regarding the electrosurgical handpiece comprising an insulator positioned between the energizable electrode and the temperature sensor to inhibit thermal conduction between the energizable electrode and the temperature sensor. 
		Panescu, in a similar field of endeavor, teaches an insulator (Fig. 13, Char. 136: sleeve) positioned between an energizable electrode (Fig. 13, Char. 16: electrode) and a temperature sensor (Fig. 13, Char. 112: thermistor) to inhibit thermal conduction between the energizable electrode and the temperature sensor. (Col. 19, Lines 20-24: Sleeve (136) thermally insulates cap (120) from the thermal mass of electrode (16))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Swanson702/Swanson650, as applied to claim 32 above, to incorporate the teachings of Panescu, and configure the electrosurgical handpiece to comprise an insulator positioned between at least some of the energizable electrodes and the temperature sensors to inhibit thermal conduction between the energizable electrode and the temperature sensors configured to measure the tissue temperature. Doing so would improve the accuracy of the data collection, as only the tissue temperature would be measured.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), in view of Swanson650 (US 5,991,650).
Regarding claim 37, Panescu teaches an electrosurgical system, (Fig. 8, Char. 90: system) comprising:
an electrosurgical generator configured to output a radio-frequency (RF) waveform; (Fig. 1, Char. 12: generator) and 
a housing (Fig. 120: conducting cap) for a temperature sensor, (Fig. 13, Char. 112’: thermistor) wherein the housing defines a first patient-contact surface, (Fig. 13: the exterior surface of conducting cap (120)) an inner surface positioned opposite the first patient-contact surface, (Fig. 13: interior surface of distal end (124)) and an outer wall extending transversely relative to the first patient-contact surface; (Fig. 13: the longitudinal wall of conducting cap (120) oriented perpendicularly to distal end (124))
a temperature sensor thermally coupled with the inner surface of the housing; (Fig. 13, Char. 112’: thermistor)
an energizable electrode configured to output the RF waveform received from the electrosurgical generator, (Fig. 13, Char. 16: electrode) the energizable electrode defining a second patient-contact surface extending outward of the outer wall of the housing; (Fig. 13: the outer surface of electrode (16) extends outward of the outer wall of conducting cap (120)) and 
an insulator positioned between the energizable electrode and the housing for the temperature sensor (Fig. 13, Char. 136: sleeve) to inhibit thermal conduction between the energizable electrode and the housing for the temperature sensor. (Col. 19, Lines 20-24: Sleeve (136) thermally insulates cap (120) from the thermal mass of electrode (16))
Panescu, as applied to claim 37 above, is silent regarding the energizable electrode comprising an inner first layer and a second layer coating the inner first layer and defining the second patient contact surface.
Swanson650, in a similar field of endeavor, teaches an energizable electrode (Fig. 3, Chars. 24 and 46) comprising an inner first layer (Fig. 3, Char. 24: electrode) and a second layer coating the inner first layer and defining a second patient contact surface. (Fig. 3, Char. 46: cellulose coating; Abstract: the coating is electrically conductive)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu, as applied to claim 37 above, to incorporate the teachings of Swanson650, and configured the electrodes 16 of Panescu to comprise the second layer of cellulose coating of Swanson650. Doing so would provide better control for lesion generating processes due to the hottest tissue temperature being closer to the ablation temperature, as discussed in Swanson650. (Col. 4, Lines 4-11)
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), in view of Swanson650 (US 5,991,650), as applied to claim 37 above, and further in view of Goble (US 2008/0009849 A1).
Regarding claim 38, the combination of Panescu/Swanson650, as applied to claim 37 above, teaches the electrosurgical generator (Panescu: Fig 8, Char. 12: generator) is coupled to a control system (Panescu: master controller (98)) configured to receive a temperature measurement from the temperature sensor, compare the received temperature to a threshold temperature, and to modify the output waveform in response to the comparison. (Panescu: Col. 14, Lines 15-23)
Panescu does not explicitly teach the control system is a part of the generator.
Goble, in a similar field of endeavor, teaches an RF generator (Fig. 1, Char. 10: generator) comprising a control system (Fig. 2, Char. 72: controller)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson650, as applied to claim 37 above, to incorporate the teachings of Goble, and include the master controller (98) of Panescu as part of the generator (12) of Panescu. Doing so would allow for easier transport and a more compact system as fewer separate components would need to be moved individually.
Regarding claim 39, the combination of Panescu/Swanson650, as applied to claim 37 above, teaches 
a generator configured output a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width; (Panescu: Fig. 8, Char. 12: generator) and
a control system configured to control one or more of the first frequency, the first amplitude, and the first pulse-width responsive to a temperature received from the temperature sensor. (Panescu: Fig. 8, Char. 98: master controller; Col. 14, Lines 15-23)
The combination of Panescu/Swanson650, as applied to claim 37 above, does not explicitly teach the generator is configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output.
Goble, in a similar field of endeavor, teaches a generator system (Fig. 9) comprising a first RF source circuit (Fig. 9, Char. 74: source circuit) and a second RF source circuit, (Fig. 9, Char. 74’: second source circuit) wherein the generator system is configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output. (Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson650, as applied to claim 37 above, to incorporate the teachings of Goble, and configure the generator (12) of Panescu to include a first and second RF source circuit such that the generator (12) is configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output. Doing so would allow for the device to be used to both cut and/or coagulate tissue in either separate procedures or the same procedure, as suggested in Goble. (Page 1, Par. [0006])
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), in view of Swanson650 (US 5,991,650), in view of Goble (US 2008/0009849 A1), as applied to claim 39 above, and further in view of Stone (US 2015/0196351 A1).
Regarding claim 40, the combination of Panescu/Swanson650/Goble, as applied to claim 39 above, teaches a first power source configured to generate the first current waveform; (Goble: Fig. 9, Char. 74: source circuit – it is implicit that this feature be present in the Panescu/Swanson650/Goble combination based on the rejection to claim 39 above.) and a second power source configured to generate the second current waveform (Goble: Fig. 9, Char. 74’: second source circuit – it is implicit that this feature be present in the Panescu/Swanson650/Goble combination based on the rejection to claim 39 above.) wherein the first and second waveforms are blended together to define a blended waveform and that the blended waveform is output to an electrosurgical handpiece. (Goble: Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform – it is implicit that this feature be present in the Panescu/Swanson650/Goble combination based on the rejection to claim 39 above.)
The combination of Panescu/Swanson650/Goble, as applied to claim 39 above, does not explicitly teach that a radio-frequency amplifier is used to blend the first and second current waveforms to define a blended waveform and to output the blended waveform to the electrosurgical handpiece.
Stone, in a similar field of endeavor, teaches using an amplifier to blend a first and second current waveform to define a blended waveform and to output the blended waveform to an electrosurgical handpiece. (Fig. 1; Page 10, Par. [0193]: Preamplifier (10) provides a small voltage gain in amplitude; Par. [0198]: Preamplifier (10) serves as an electronic platform to mix and blend waveform signals; The blended waveform would be output to the appropriate electrodes via amplifier array (12))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson650/Goble, as applied to claim 39 above, to incorporate the teachings of Stone, and use the preamplifier (10) of Stone to blend the first and second current waveforms to define a blended waveform and to output the blended waveform to the electrosurgical handpiece. Doing so would be a simple substitution of one waveform blending component for another for the predictable result of creating a blended electrosurgical waveform.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./            Examiner, Art Unit 3794